DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
Claims 1-20 have been allowed. It is noted that for claim interpretation, examiner has interpreted term “ultrasound machine” as in independent claims 1, 11, 19, 20 to include at least three elements: an ultrasound probe 7, a base unit 3, and a monitor 5, consistent with the specification as in Fig. 1. The claimed invention is acquiring data using a device (element 11 of figure 1) about an ultrasound machine (element 1 of figure 1), where the base unit (element 3 of figure 1) transfers ultrasound data to the device (element 11 of figure 1).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record and references as cited failed to teach individually or in combination a method as recited in the claims when take as a whole as follows:
“retrieving information associated with said ultrasound machine from a database, wherein said database comprises a plurality of data sets, each of said data sets defining a respective set of guide traces corresponding to a given ultrasound machine” in combination with “displaying on said monitor, a set of guide traces….being generated using a data set selected from said plurality of data sets, the selected data set corresponding to the ultrasound machine, such that the guide traces are coordinated with said ultrasound images” and other intervening limitations, as in independent claim 1 and analogous limitations in independent claims 11, 19, and 20. The technical advantage of the claimed invention compared to the prior art is to provide a plug-and-play system for various ultrasound systems to better plan and guide optimal needle insertion.
Prior art WO2015185475 to Aria teaches a probe with a needle guide that can guide multiple needles. where device generate a three-dimensional reference image that has a first exciting line representing a first puncture needle and a second prospective line indicating the prospective puncture path of a second puncture needle. the position and orientation of the probe are adjusted by the user with reference to the three-dimensional reference image so that the second prospective line has an appropriate position relative to the first existing line. After the adjustment, the second puncture needle is inserted into the body using a puncture adaptor provided on the probe. A second existing line is displayed in the three-dimensional reference image when the insertion of the second puncture needle is completed. However, Aria does not teach a system that can acquire data regarding an ultrasound machine (base unite, probe, needle guide) and retrieve information associated with said ultrasound machine from a database, wherein said database comprises a plurality of data sets, each of said data sets defining a respective set of guide traces corresponding to a given ultrasound machine. 
Similarly, prior art US 6733458 to Steins failed to teach a system that can acquire data regarding an ultrasound machine (base unite, probe, needle guide) and retrieve information associated with said ultrasound machine from a database, wherein said database comprises a plurality of data sets, each of said data sets defining a respective set of guide traces corresponding to a given ultrasound machine. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAINAB MOHAMMED ALDARRAJI/             Patent Examiner, Art Unit 3793                                                                                                                                                                                           
/Angela M Hoffa/             Primary Examiner, Art Unit 3799